DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on BAE et al. 20150103500 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. 20150103500 in view of WADA et al. 20110248406.

    PNG
    media_image1.png
    384
    609
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3B of Bae disclose a flexible circuit board for a display panel, comprising: a board 122 that is flexible (par [0125]); 
first connection pads OPD-120 disposed on the board and arranged in a first direction and configured for connection to the display panel (see fig. 4C); 
second connection pads IPD-120 disposed on the board and arranged in the first direction, the second connection pads spaced apart from the first connection pads in a second direction perpendicular to the first direction; and 
a driving chip 125 disposed on the board between the first connection pads and the second connection pads and configured for driving the display panel.
Bae does not disclose of wherein each of the first connection pads comprises: a first conductive layer disposed directly on the board; a second conductive layer which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view, the second conductive layer 



    PNG
    media_image2.png
    575
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    662
    612
    media_image3.png
    Greyscale


	However, figs. 5 of Wada disclose forming connection pads on a circuit board comprising: 
a board (PAS and CHP below EL is board for EL); 
first connection pads EL (5 pads on the left fig. 2 and fig. 5) disposed on the board and arranged in a first direction (Y-direction in fig. 2 lay out); 

wherein each of the first connection pads comprises: 
a first conductive layer TI disposed directly on the board; 
a second conductive layer PD which disposed on the first conductive layer and entirely (as a result of the method use - see fig. 20 – par [0139-0140]) overlapping with the first conductive layer in a plan view (fig. 21), the second conductive layer having a different material from that of the first conductive layer; and 
a third conductive layer AU1 disposed on the second conductive layer and entirely (as a result of the method use - see fig. 20 – par [0138-0140]) overlapping with the second conductive layer in the plan view (fig. 21).
Note the method form connection pads of Wada can be used for forming connection pads of BAE in order to form seed layer, barrier layer and followed by conductive material using method of Wada shown in par [0138-0140] of Wada.
In view of such teaching, it would have been obvious to form a board of Bae further comprising wherein each of the first connection pads comprises: a first conductive layer disposed directly on the board; a second conductive layer which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view, the second conductive layer having a different material from that of the first conductive layer; and a third conductive layer disposed on the second conductive layer and entirely overlapping with the second conductive layer in the plan view such as taught by Wada in order to form connection pads having a seed layer, directly on the board, then a diffusion barrier on the seed layer and follow by a conductive material layer.


    PNG
    media_image4.png
    377
    943
    media_image4.png
    Greyscale


Regarding claim 2, fig. 5 of Wada (as labeled by examiner above) discloses wherein a thickness of the first conductive layer in a thickness direction (examiner labeled as A) of the board is greater than a thickness of the second conductive layer in the thickness direction (examiner labeled as B), and the thickness of the second conductive layer is greater than a thickness of the third conductive layer in the thickness direction (examiner labeled as C). 

Regarding claim 3, fig. 5 of Wada discloses wherein a planar area (top surface layer AU1 area around the dip area defined by OP) of the third conductive layer AU1 is greater than a planar area (top surface layer PD area around the dip area defined by OP) of the second conductive layer PD, and the planar area of the second conductive layer is greater than a planar area (top surface layer TI area around the dip area defined by OP) of the first conductive layer TI. 

Regarding claim 5, fig. 3B of Bae discloses further comprising: first signal lines disposed between the driving chip 125 and the first connection pads and electrically connecting the first connection pads to the driving chip; and second signal lines disposed between the driving chip 125 and the second connection pads and electrically connecting the second connection pads to the driving chip 125. 


    PNG
    media_image5.png
    304
    611
    media_image5.png
    Greyscale

Regarding claim 6, fig. 5 of Wada discloses wherein each of the first signal lines (PADS) comprises: (figs. 15/20) a first line layer  (AL) disposed on the board and having a single (one) unitary (unit) body (whole – examiner takes this to mean a one whole unit as shown in fig. 20) with the first conductive layer (they form a single whole unit); a second line layer TIN1 disposed on the first line layer and having a single unitary body with the second conductive layer (they form a single whole unit as shown in fig. 20); and a third line layer TIN2 disposed on the second line layer and having a single unitary body with the third conductive layer (form as a single whole entity/unit). 
Therefore, it would have been obvious to form a board of Bae and Wada further comprising wherein each of the first signal lines comprises: a first line layer disposed on the board and having a single unitary body with the first conductive layer; a second line layer disposed on the first line layer and having a single unitary body with the second conductive layer; and a third line layer disposed on the second line layer and having a single unitary body with the third conductive layer such as taught by Wada in order to form a an integrated processing technology to form the connection pads with the signal lines.



Regarding claim 10, Wada discloses (base on processing steps as in par [0138-0140]) wherein a material of the first conductive layer and a material of the fourth conductive layer are the same, a material of the second conductive layer and a material of the fifth conductive layer are the same, and a material of the third conductive layer and a material of the sixth conductive layer are the same. The resulting structure would have been one meeting the claimed invention.

Regarding claim 13, Wada discloses wherein each of the first to third conductive layers includes a metal. 

Regarding claim 14, Wada disclose wherein the third conductive layer is not disposed on at least a portion of the second conductive layer (the side portion).

Regarding claim 4, Bae and Wada discloses claim 1. Wada does not discloses wherein a material of the first conductive layer and a material of the third conductive layer are the same. 
However, par [0086] of Wad discloses the electrode layer EL is formed, for example, by a laminate of titanium film TI, palladium film PD and gold film AU1. The titanium film TI functions as a 
Therefore, the invention of WADA can use AU1 for both first and the third layer and the PAD can be gold as well in order to improve the adhesive strength.
Therefore, it would have been obvious to form an invention of Bae and Wada wherein a material of the first conductive layer and a material of the third conductive layer are the same in order to improve adhesion strength.

Regarding claim 7, Bae and Wada discloses claim 6, and fig. 15 of Wada appears to show wherein a sum of thicknesses of the second TN1 and third TN2 line layers in a thickness direction of the board is less than a thickness of the first line layer AL in the thickness direction. 
However, since the drawings are not labeled as “to scale,” one cannot be certain of the thickness as claimed as seemingly shown [see MPEP 2125].
However, It would have been obvious to one having ordinary skill in the art to form an invention of Bae and Wada comprising wherein a sum of thicknesses of the second TN1 and third TN2 line layers in a thickness direction of the board is less than a thickness of the first line layer AL in the thickness direction in order to form thin barrier layers around AL wiring because Fig. 15 of Wada suggests as such 

Regarding claim 8, Bae and Wada discloses claim 6, but does not disclose wherein a material of the first conductive layer and a material of the first line layer are the same, and a material of the second conductive layer and a material of the second line layer are the same. 
However, it would have been obvious to one of ordinary skill in the art to an invention of Bae and Wada wherein a material of the first conductive layer and a material of the first line layer are the same, and a material of the second conductive layer and a material of the second line layer are the same such selecting material from list of Wada figs. 15 and 20. Note Wado do not teach exact the material of the same as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 11, Bae and Wada discloses claim 9, but does not discloses wherein a material of the fourth conductive layer and a material of the sixth conductive layer are the same. 
However, it would have been obvious to one of ordinary skill in the art to an invention of Bae and Wada wherein a material of the fourth conductive layer and a material of the sixth conductive layer are the same such selecting material from list of Wada figs. 15 and 20. Note Wada does not teach exact the material of the same as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these  In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 12, Bae and Wada discloses claim 9, and but does not disclose wherein a thickness of the fourth conductive layer in a thickness direction of the board is greater than a sum of thicknesses of the fifth and sixth conductive layers in the thickness direction. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, It would have been obvious to one having ordinary skill in the art to form an invention of Bae and Wada comprising wherein a thickness of the fourth conductive layer in a thickness direction of the board is greater than a sum of thicknesses of the fifth and sixth conductive layers in the thickness direction in to form a thicker wiring to have a resistance value as desired.
However, it would have been obvious to form an invention of Wada wherein the third conductive layer is not disposed on at least a portion of the second conductive layer in order to allow some layer misalignment in a real world device where there is processing variation within some tolerance specification for misalignment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829